Citation Nr: 1146218	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  08-27 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran for the purpose of receiving VA death pension, dependency and indemnity compensation (DIC), and accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.  He died in February 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.


FINDINGS OF FACT

1.  The appellant and the Veteran were married in June 1969 and divorced in November 2007.

2.  The Veteran died in February 2008.

3.  The appellant was not married to the Veteran at the time of his death.


CONCLUSION OF LAW

The appellant is not the Veteran's surviving spouse for VA death pension, DIC, and accrued benefit purposes.  38 U.S.C.A. § 101 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.1(j), 3.50 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As explained below, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with the VCAA or the implementing regulation.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

Legal Criteria

Death pension, DIC, and accrued benefits are payable to a "surviving spouse" who meets the legal criteria for entitlement to such benefits.  38 U.S.C.A. §§ 1521, 1541, 5121 (West 2002 and Supp. 2010).

The term "surviving spouse" means (1) a person of the opposite sex whose marriage to the veteran meets the requirements noted in 38 C.F.R. § 3.1(j); (2) who was the spouse of a veteran at the time of the veteran's death; (3) who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without fault of the spouse); and (4) who has not remarried or lived with another person of the opposite sex and held herself out openly to the public to be the spouse of such other person since the veteran's death.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.

Under 38 C.F.R. § 3.1(j), "marriage" is defined for VA purposes as a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.

Analysis

The appellant seeks to have status as the Veteran's surviving spouse in order to receive VA benefits.  Service connection for the cause of the Veteran's death was awarded in a July 2008 rating decision.  The appellant's claim for benefits was filed in March 2008.

The record establishes that the appellant and the Veteran were married in June 1969 and divorced in November 2007.  The marriage took place in Pennsylvania.  The appellant lives in Pennsylvania.  The November 2007divorce is reflected in a final judgment from a Court of Common Pleas in the State of Pennsylvania.  

The appellant urges, and stated in her May 2008 notice of disagreement, that the divorce occurred three months before the Veteran's death, and his disability was a direct cause of the divorce.  She contends that at the time of the Veteran's death, his mental, emotional, and physical health was impaired beyond reason.  She asserts that the Veteran was unable to have any kind of relationships.  She also asserts that she was the sole caretaker and money earner for the Veteran and their family.  

Nonetheless, the record reflects that she and the Veteran were divorced in November 2007and were not married at the time of his death.  The appellant has not alleged that the divorce decree is not valid.  Thus, it is uncontroverted that she does not meet the basic requirements for recognition as the Veteran's surviving spouse for the purpose of establishing entitlement to VA benefits.

To some extent, the appellant appears to be raising an argument couched in equity.  However, the Board has no option but to decide this case in accordance with the applicable law.  Thus, the appellant's claim must be denied.  The Board may not grant a benefit that the appellant is not eligible to receive under the law.  See Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  In other words, unless a claimant meets all of the requirements of a particular law, he or she is not entitled to the benefit; and the benefit cannot be awarded, regardless of the circumstances.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Thus, the Board, while sympathetic to the appellant's arguments, has no legal basis to grant this appeal.


ORDER

Entitlement to recognition as the surviving spouse of the Veteran for the purpose of receiving VA death pension, DIC, and accrued benefits is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


